Citation Nr: 0609998	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-15 537	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability, 
including secondary to a service-connected right knee 
disability.



REPRESENTATION

The veteran represented by:  Virginia Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel





INTRODUCTION

The veteran served on active duty in the military from June 
1977 until retiring in June 1997.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the veteran's claims for service connection for right 
hip and low back disabilities, including as secondary to an 
already 
service-connected right knee disability.

In a March 2005 rating decision, the RO granted the veteran's 
claim for service connection for a right hip disability.  He 
has not filed a notice of disagreement (NOD) in response to 
contest either the rating and/or effective date assigned.  So 
that decision is considered a full grant of the benefits 
requested.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (increased rating issues are separate from service 
connection issues).  Accordingly, that claim is no longer 
before the Board.  

Per the veteran's request, a hearing before the Board was 
scheduled in October 2005, but he failed to appear for it.  
He has not explained his absence or requested to reschedule 
the hearing.  Thus, his appeal will be processed as if he 
withdrew his hearing request.  38 C.F.R. § 20.702(d) (2005).




FINDING OF FACT

The veteran has degenerative disc disease (DDD) at the L4-L5 
level with recurrent low back pain that has been medically 
attributed to his service-connected right knee disability.  

CONCLUSION OF LAW

The veteran has DDD with recurrent low back pain that is 
proximately due to or the result of his service-connected 
right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  Since the Board is 
granting the veteran's claim, in full, there is no need to 
discuss whether there has been compliance with the notice and 
duty to assist provisions of the VCAA because, even if there 
has not been, it is merely inconsequential and, therefore, 
at most harmless error.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).  See, too, Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 
(2004) (Pelegrini II) (withdrawing its' decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).




Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In addition, service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  
This includes situations when a service-connected condition 
has chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
degree of additional disability attributable to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran's service medical records (SMRs) indicate he 
complained of low back pain, stiffness, and muscle spasms in 
February 1996.  He had decreased range of motion (ROM) and 
was diagnosed with a lumbosacral strain.  In March 1997, 
he underwent a total right knee replacement.  The June 1997 
report of the physical examination given prior to his 
retirement indicates that his spine was normal, however, it 
was noted that he had had a total knee replacement with 
occasional mechanical low back pain secondary to this.  

The report of the June 1998 VA examination also indicates the 
veteran complained of a history of low back pain.  He had 
good range of motion, but muscle spasms were noted.  An X-ray 
revealed mild narrowing at the L4-L5 level consistent with 
minor DDD.  In April 2003, he underwent another total right 
knee replacement.  Subsequently, the report of the August 
2003 VA examination notes he complained of back pain.

The medical evidence indicates the veteran has had recurrent 
low back pain since he retired from military service in June 
1997.  The report of his retirement physical indicates a 
physician attributed this back pain to his right knee 
disability, but did not diagnose him with a specific back 
condition.   It does not appear that X-rays were taken at 
that time.  Since then, he has been diagnosed with DDD at the 
L4-L5 level.  For these reasons, especially when the benefit 
of the doubt is resolved in his favor, the Board finds that 
the evidence is sufficient to grant his claim for service 
connection for a low back disability secondary to his right 
knee disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  


ORDER

The claim for service connection for a low back disability is 
granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


